                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




SIR GIORGIO SANFORD CLARDY,                                 Case No. 6:18-cv-02175-CL
                                                                               ORDER
             Plaintiff,

      V.

TRACIE MCFARLANE, et al.,

             Defendants.



AIKEN, District Judge:

      Magistrate Judge :Mark Clarke filed his Findings and Recommendation

("F&R'') (doc. 9) recommending that this case be dismissed without prejudice for

Plaintiffs failure to pay the filing fee as required under 28 U.S.C. § 1915(g). Plaintiff

then timely filed objections to the F&R (doc. 11). The matter is now before me. See

28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b). When either party objects to any

portion of a magistrate judge's F&R, the district court must make a de novo

determination of that portion of the magistrate judge's report.        See 28 U.S.C. §




Page 1 - ORDER
636(b)(l); McDonnell Douglas Corp. v. Commodore Business Machines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

       Plaintiff is an inmate at the Oregon State Penitentiary and filed this action

pursuant to 42 U.S.C. § 1983 and applied to proceed in forma pauperis (IFP).

Plaintiffs application was denied and he was ordered to pay the full filing fee because

he has "on three or more prior occasions, while incarcerated or detained in any

facility, brought an action in a court of the United States that was dismissed on the

grounds that it was frivolous, malicious, or failed to state a claim upon which relief

may be granted." 28 U.S.C. § 1915(g). An exception exists for prisoners who are

under imminent danger of serious physical injury. See id. Plaintiff failed to pay the

fee and argues that he is under such imminent danger. I recently adopted Judge

Clarke's F&R in a similar case where Plaintiff was claiming an imminent threat to

physical bodily injury to avoid paying the filing fee, see Clardy v. Byerly, et al., Case

No. 6:18-cv-01200-CL (doc. 10), and this case is no different.        As Judge Clarke

explained in his F&R, Plaintiffs conclusory allegations with respect to events that

occurred two years ago do not plausibly allege that he is under "imminent danger of

serious physical injury."

      Based on my review of the F&R and the documents in the case, I find no error

in Judge Clarke's F&R and Plaintiffs objections do not undermine Judge Clarke's

analysis. Thus, I adopt the F&R (doc. 9) in its entirety. Accordingly, this case is

DISMISSED without prejudice because Plaintiff has not submitted the filing fee as

required under 28 U.S.C. § 1915(g).



Page 2 - ORDER
     IT IS SO ORDERED.

     Dated this   fl day of June, 2019.


                                   Ann Aiken
                           United States District Judge




Page 3 - ORDER
